 Case1:19-cv-02521-JBW-RER
Case  1:19-cv-02521-JBW-RER Document
                             Document23
                                      7 Filed 05/03/19
                                              09/18/19 Page 1 of 2
                                                                 3 PageID #: 73
                                                                             265



 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------X           CASE MANAGEMENT PLAN
  CHALAMO KAIKOV
                                                                    Docket Number: 1:19-cv-02521-JBW-RER


                                             3ODLQWLII
                   DJDLQVW
 ARIHAY KAIKOV, et.al.
                                           'HIHQGDQW
  ;
          8SRQFRQVHQWRIWKHSDUWLHVLWLVKHUHE\25'(5('DVIROORZV
        'HIHQGDQWVVKDOODQVZHURURWKHUZLVHPRYHZLWKUHVSHFWWRWKHFRPSODLQWE\ 10/07/19

        1RDGGLWLRQDOSDUWLHVPD\EHMRLQHGDIWHU 1/15/2020 

        1RDPHQGPHQWRIWKHSOHDGLQJVZLOOEHSHUPLWWHGDIWHU 1/15/2020                     

        'DWHIRUFRPSOHWLRQRIDXWRPDWLFGLVFORVXUHVUHTXLUHGE\5XOH D  RIWKH)HGHUDO
                                                       10/30/19
          5XOHVRI&LYLO3URFHGXUHLIQRW\HWPDGH
        7KHSDUWLHVVKDOOPDNHUHTXLUHG5XOH D  GLVFORVXUHVZLWKUHVSHFWWR
                    D      H[SHUWZLWQHVVHVRQRUEHIRUH 3/6/2020                 
                    E     UHEXWWDOH[SHUWZLWQHVVHVRQRUEHIRUH 4/24/2020                  
It is Kaikov Defendants' position that this language should read : (a) Plaintiff's expert witnesses on of before 3/6/2020
                                                                    (b) Defendant's/rebuttal expert witnesses on or before
          $OOGLVFRYHU\LQFOXGLQJGHSRVLWLRQVRIH[SHUWVVKDOOEHFRPSOHWHGRQRUEHIRUH
                                                                                                                  4/24/2020
           5/31/2020            *HQHUDOO\WKLVGDWHPXVWEHQRODWHUWKDQPRQWKVDIWHUWKHLQLWLDO
          FRQIHUHQFH 
        3UHPRWLRQOHWWHUVUHJDUGLQJSURSRVHGGLVSRVLWLYHPRWLRQVPXVWEHVXEPLWWHGZLWKLQRQH
            ZHHNVIROORZLQJWKHFORVHRIDOOGLVFRYHU\DQGUHVSRQVHVDUHGXHRQHZHHNODWHU
        'RWKHSDUWLHVFRQVHQWWRWULDOEHIRUHDPDJLVWUDWHMXGJHSXUVXDQWWR86& F "
           Answer no if any party declines to consent without indicating which party has
          declined
                                             <HV ✔      1R
Case
 Case1:19-cv-02521-JBW-RER
      1:19-cv-02521-JBW-RER Document
                             Document23 Filed 05/03/19
                                      7 Filed 09/18/19 Page
                                                       Page 2
                                                            2 of
                                                              of 2
                                                                 3 PageID
                                                                   PageID #:
                                                                          #: 74Se
                                                                             266




 ,ISDUWLHVDQVZHU\HVWKHQILOORXWWKH AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
                            IRUP 7KHIRUPFDQEHDFFHVVHGDWWKHIROORZLQJOLQN
 Action to a Magistrate Judge
 KWWSZZZXVFRXUWVJRYXVFRXUWV)RUPV$QG)HHV)RUPV$2SGI


      $7HOHSKRQH&RQIHUHQFHVHWIRUBBBBBBBBBBBBBBBBBBBBBWREHLQLWLDWHGE\
        BBB3ODLQWLIIRUBB'HIHQGDQW &KHFN2QH 
                           The Court will schedule the conference listed above
     6WDWXV&RQIHUHQFHZLOOEHKHOGRQBBBBBBBBBBBBBBBBBBBBBBBBBBB
                        The Court will schedule the conferencelisted above

  $)LQDO3UHWULDO&RQIHUHQFHZLOOEHKHOGRQBBBBBBBBBBBBBBBBBBBBBBB
                       *(The Court will schedule the conference listed above.)

 7KLVVFKHGXOLQJRUGHUPD\EHDOWHUHGRUDPHQGHGXSRQDVKRZLQJRIJRRGFDXVHQRW
 IRUHVHHDEOHDWWKHGDWHKHUHRI
 Dated: Brooklyn, New York
 09/18/2019
 _______________

                                               RAMON E. REYES, JR.
                                               UNITED STATES MAGISTRATE JUDGE

 &216(17('72                                 Maria Temkin, Esq.
                                               1$0(
                                               $WWRUQH\IRU3ODLQWLII Chalamo Kaikov
                                               $''5(66 1700 Market Street, Suite 1005,
                                                          Philadelphia PA 19103
                                               (PDLO maria@temkinlegal.com
                                               7HO (215) 939-4181
                                               )D[      (215) 914-6975

                                               Andreas Christou, Esq.
                                               1$0(
                                               $WWRUQH\IRU'HIHQGDQW Dustin Bowman, SBAGK, LLP
                                               $''5(66 80-02 Kew Gardens Road, Suite 600
                                                                                        Kew Gardens, NY 11415
                                               (PDLO achristou@abzlaw.com
                                               7HO   718-263-6800
                                               )D[
Case 1:19-cv-02521-JBW-RER Document 23 Filed 09/18/19 Page 3 of 3 PageID #: 267



                                    NAME:        Charles Horn, Esq.
                                    Attorney for Defendants ARIHAY KAIKOV,
                                    PACIFIC 2340 CORP., ROYALA&K REALTY
                                    GROUP INC., A&E.R.E. MANAGEMENT
                                    CORP., NY PRIME HOLDING LLC, and AG
                                    REALTY BRONX CORP. ADDRESS
                                    Address:    3000 Marcus Avenue, Ste 2E03
                                                Lake Success, New York 11042

                                    Email:      chorn@rfriedmanlaw.com
                                    Tel:        (516) 355-9696


                                    NAME:       Alexander Kadochnokov, Esq.
                                    Attorneys for Defendant SHIRYAK, BOWMAN,
                                    ANDERSON, GILL & KADOCHNIKOV, LLP
                                    Address:    80-02 Kew Gardens Road, Suite 600
                                                Kew Gardens, NY 11415


                                    Email:      akadochnikov@sbagk.com
                                    Tel:        (718) 577-3261
